I concur on the ground that plaintiff and defendant do not in the situation presented by this case hold and are not in possession as joint tenants or tenants in common under Section 104-58-1, R.S.U. 1933, although the plaintiff has an estate of inheritance in the land subject to be divested as to one third by the defendant surviving him. More I deem on this phase of the case unnecessary to say.
While I am not prepared to say that there are not some jurisdictions which under certain circumstances would permit resort to equity to sever the contingent interest of the defendant from the interest of plaintiff by appraising the present value thereof and requiring payment to the owner of the inchoate title, yet no circumstances have been set up in this case which would provoke the interposition of equity in any jurisdiction. Hence, I concur as to that part of the opinion which holds that the plaintiff is not entitled to equitable relief. For these reasons I concur in the decision.